Title: Notes on a Conversation with Robert R. Livingston, [4 June 1801]
From: Jefferson, Thomas
To: 


               
                  [4 June 1801]
               
               Chancellor Livingston’s opinion N. York
               as to Rogers, he thinks no possible reason for his removal can be urged, but the wanting to put some other in his place. he is a most excellent officer, & meddles little in Politics.
               as to Fish. he is a gentlemenly man, an officer in the revolutionary army, moving in genteel society. he has been pretty active in elections under Hamilton without being able to do much. he is neither in high esteem, or disesteem. his removal will create no sensation.
               Bailey is fully equal to the duties of Fish’s place. Pierre Van Cortlandt is not. the latter is to marry Govr. Clinton’s daur.
               there are two parties of republicans in N.Y. the one needy & greedy, wanting every body to be turned out that they may get it. the other consisting of men of property who wish no unnecessary removals and to see the govmt moderate & conciliatory.
               Davis is an obsure man, a runner or something in the Manhattan bank, who with Ludlow the President is able to procure pecuniary accomodns for their friends.
               he thinks Ludlow a very good man, & much esteemed. his appointmt was not expected by any party, & disapproved by the republicans because a tory in the war.  yet being in, he doubts the expediency of removing him.
            